Citation Nr: 1452268	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability, prior to May 8, 2012; and entitlement to an increased rating in excess of 10 percent for bilateral hearing loss disability, from May 8, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1971 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a compensable rating for bilateral hearing loss disability.  The matter is now appropriately before the Oakland, California RO.

A subsequent September 2012 rating decision granted a 10 percent evaluation for bilateral hearing loss disability, effective May 8, 2012.

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  Prior to May 8, 2012, the Veteran's hearing loss did not meet the criteria for a compensable disability evaluation.

2.  From May 8, 2012, the Veteran's hearing loss has been manifested by exceptional patterns of hearing impairment of the left ear consistent with an evaluation of 10 percent, and no worse than Level V hearing loss in the left ear and IV in the right ear.



CONCLUSIONS OF LAW

1.  Prior to May 8, 2012, the criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  From May 8, 2012, the criteria for a disability rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).  

VA provided the Veteran with adequate notice in an August 2007 letter.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), identified private medical records, and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 
With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was most recently afforded a VA audiology examination in May 2014.  The examination report includes sufficient findings to rate the Veteran's hearing loss disability under the appropriate rating criteria.  In evaluating the adequacy of the examination report, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  In the present case, the May 2014 examiner elicited information from the Veteran concerning the functional effects of his disability, and the Veteran has not identified any evidence in the record indicating that there was any prejudice as a result of the examination.  Martinak¸ 21 Vet. App. at 455-56.  Thus, the Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his hearing loss disability during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 





II.  Increased Rating for Bilateral Hearing Loss Disability

The Veteran seeks a compensable rating for bilateral hearing loss disability, prior to May 8, 2012, and an increased rating in excess of 10 percent from May 8, 2012.  The Veteran filed his claim for an increased rating in July 2007.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids. 38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a),(b).

      Period prior to May 8, 2012

After carefully reviewing the evidence of record, the Board finds that for the period prior to May 8, 2012, a compensable rating is not warranted for the Veteran's bilateral hearing loss disability.

A July 2007 private medical record documents pure tone thresholds, in decibels, and speech discrimination results as follows:

HERTZ


1000
2000
3000
4000
Avg
RIGHT
45
60
60
60
56.25
LEFT
60
62.5
62.5
65
62.5

The private medical record documents the above score for a "discrimination test," however, there is no evidence that that controlled speech discrimination test was the "Maryland CNC" test as required under 38 C.F.R. § 4.85(a).  The Board notes, however, that the findings for the left ear document exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  As a result, each ear should be evaluated separately.  When using Table VIA for the Veteran's left ear, the puretone threshold average results in a level IV hearing acuity.  When that is then applied to Table VII in accordance with 38 C.F.R. § 4.85(f), a 0 percent evaluation is warranted.  As mentioned, with respect to a bilateral evaluation, this private examination does not document findings from a Maryland CNC speech discrimination test.  Under the provisions of 38 C.F.R. § 4.85(a), Maryland CNC speech discrimination test findings are required for rating under VA regulations.  There is an exception to this requirement under 38 C.F.R. § 4.85(c), "when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86."  This exception is not applicable here, and as a result, the findings from this examination are not adequate to rate for a bilateral hearing loss disability, other than the findings from a left ear evaluation under 38 C.F.R. § 4.86(a), which is indicative of a 0 percent evaluation.    

At the Veteran's August 2007 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:

HERTZ


1000
2000
3000
4000
Avg
CNC
 
RIGHT
25
45
50
55
44
96%
 
LEFT
40
50
50
55
49
92%
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for both ears.  Application of 38 C.F.R. § 4.85, Table VII, results in a finding indicative of a 0 percent disability evaluation.  The pure tone thresholds for the August 2007 examination do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b); and as such, those provisions are inapplicable.  

At a September 2010 private examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ


1000
2000
3000
4000
Avg
RIGHT
50
65
60
70
61.25
LEFT
50
60
65
65
60

Again, the speech discrimination results reported in this examination are not stated to be Maryland CNC results.  As such, the findings from this examination are not adequate for rating under VA purposes because there is no indication that the previously mentioned exception under 38 C.F.R. § 4.85(c) is applicable here.  In addition, there is no documentation of exceptional patters of hearing loss for either ear under 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b).

Thus, a compensable evaluation for this period is not warranted.

Period from May 8, 2012

At the Veteran's May 2012 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:

HERTZ


1000
2000
3000
4000
Avg
CNC
 
RIGHT
45
60
60
65
58
82%
 
LEFT
55
65
65
70
63.75
78%
 

The findings for the left ear document exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  As a result, each ear should be evaluated separately.  When using Table VIA for the Veteran's left ear, the puretone threshold average results in a level V hearing acuity.  This is greater than the level IV hearing acuity when using Table VI, and thus will be used in accordance with 38 C.F.R. § 4.86(a).    When that is then applied to Table VII in accordance with 38 C.F.R. § 4.85(f), a 10 percent evaluation is warranted.  

At the Veteran's May 2014 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:

HERTZ


1000
2000
3000
4000
Avg
CNC
 
RIGHT
50
60
65
60
58.75
84%
 
LEFT
60
65
70
70
66
84%
 

Again, the findings for the left ear document exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  As a result, each ear should be evaluated separately.  When using Table VIA for the Veteran's left ear, the puretone threshold average results in a V hearing acuity, higher than level III using Table VI.  When that is then applied to Table VII in accordance with 38 C.F.R. § 4.85(f), a 10 percent evaluation is warranted.  

As a result, a 10 percent evaluation, but no higher, is warranted for this time period.

Both Periods

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements for both periods.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.
Accordingly, a compensable evaluation prior to May 8, 2012 is not warranted, and an evaluation in excess of 10 percent from May 8, 2012, is not warranted.  

III. Extraschedular Consideration for Both Periods

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As noted previously, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

At the May 2014 VA examination,  the Veteran reported that his hearing loss disability does have an impact on his occupation and usual daily activities.  The Veteran explained "that he has difficulty understanding people in communication situations."  As a result, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111  (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.  While the Board notes the functional impact of the Veteran's hearing loss, there is no indication that this amounts to a functional impact that would warrant extraschuedular rating.  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259 (1999).  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. Regardless, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  As noted above, the Veteran has reported that he has difficulty hearing.  This functional effect caused by the Veteran's hearing loss disability, which the Board does not dispute, does not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In this case, the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability, prior to May 8, 2012; and entitlement to an increased rating in excess of 10 percent for bilateral hearing loss disability, from May 8, 2012, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


